                                                           The Honorable Richard A. Jones


 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9                    FOR THE WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
10
      MOBILIZATION FUNDING, LLC, a                Case No. 2:18-cv-01412-RAJ
11    South Carolina limited liability company,
                                                  ORDER GRANTING MOTION TO
12               Plaintiff,                       WITHDRAW
13    v.
14    HALVORSON CONSTRUCTION
      GROUP, LLC; a Washington limited
15    liability company; and CEC
      ELECTRICAL CONTRACTING, LLC, a
16    Washington limited liability company,
17               Defendants.
18
      HALVORSON CONSTRUCTION
19    GROUP, LLC; a Washington limited
      liability company,
20
                 Third Party Plaintiff,
21
      v.
22
     JOHN and JANE DOE CHASE,
23   individually and the marital community
     comprised thereof,
24
                 Third Party Defendants.
25

26


     ORDER - 1
 1        This matter is before the Court on counsel for Defendant Halvorson Construction
 2   Group, LLC’s (“Halvorson”) motion to withdraw. Dkt. # 28. Plaintiff Mobilization
 3   Funding (“Plaintiff”) opposes the motion. Dkt. # 32.
 4        On August 19, 2019, HCG petitioned King County Superior Court for the
 5   appointment of a general receiver. The petition was granted and on August 20, 2019, the
 6   King County Superior Court entered an order appointing a Receiver for Halvorson. Dkt.
 7   # 26-1. Halvorson subsequently assigned all of its assets to the Receiver. Dkt. # 26-1.
 8   Counsel for Halvorson, Garth A. Schlemlein, Brian K. Keeley, and the law firm of
 9   Schlemlein Fick & Scruggs PLLC (“Counsel”) now moves to withdraw as counsel in this
10   matter under Local Rule 83.2(b)(1). Dkt. # 28.
11        Counsel argues that good cause exists to allow withdrawal because, due to the
12   appointment of a Receiver, Halvorson has undergone a change in who effectively
13   controls and directs its decisions. Dkt. # 28 at 3. Counsel attempted to obtain clarity
14   from the Receiver regarding Counsel’s continued participation in the case but was told
15   that the Receiver had “not decided whether the Receiver [would] participate in this case
16   or, if so, who [would] act as its counsel in that regard.” Dkt. # 28 at 1.
17        Counsel served copies of this motion on counsel for Plaintiff and the Receiver. Dkt.
18   # 28 at 4. Counsel also advised Halvorson and the Receiver that as a corporate entity,
19   Halvorson may not participate in this case without counsel and failure to obtain counsel
20   may result in a default judgment or dismissal. Dkt. # 28 at 4. Plaintiff objects, arguing
21   that withdrawal would prejudice Plaintiff because it would leave Halvorson
22   unrepresented and unable to respond to discovery requests and “keep [the] case moving.”
23   Dkt. # 32 at 3.
24        The Court finds that movants have shown good cause for leave to withdraw.
25   However, the court notes no substitute counsel has appeared in this matter for Halvorson.
26   “[A] corporation may appear in the federal courts only through licensed counsel.”

     ORDER - 2
 1   Rowland v. California Men’s Colony, 506 U.S. 194, 201–02 (1993). Accordingly, the
 2   Court will give Halvorson the opportunity to obtain substitute counsel. The Court hereby
 3   ORDERS:
 4         1.     Halvorson shall have new counsel enter an appearance on its behalf on or
 5                before March 20, 2020. If Halvorson fails to have substitute counsel enter
 6                an appearance by March 20, 2020, the Court may strike the answer and
 7                claims of Halvorson and enter default.
 8         2.     Counsel’s motion to withdraw is GRANTED pending appearance of new
 9                counsel for Halvorson. Dkt. # 28. Moving counsel may withdraw only
10                upon appearance of new counsel for Halvorson, or after March 20, 2020,
11                whichever occurs first.
12         3.     Moving counsel shall immediately serve a copy of this Order on Halvorson
13                and the Receiver and file a certificate of service with the Court.
14

15         DATED this 6th day of March, 2020.
16

17

18                                                    A
19                                                    The Honorable Richard A. Jones
                                                      United States District Judge
20

21

22

23

24

25

26


     ORDER - 3
